Exhibit 99.1 Company Contact: Mark Donohue Investor Relations and Corporate Communications (215) 558-4526 www.impaxlabs.com Impax Laboratories Reports Third Quarter 2013 Results HAYWARD, Calif. (November 4, 2013) – Impax Laboratories, Inc. (NASDAQ: IPXL) today reported third quarter 2013 adjusted net income of $16.6 million, or $0.25 per diluted share, compared to adjusted net income of $33.0 million, or $0.48 per diluted share in the prior year period. On a GAAP basis, the Company recorded a net loss of $0.2 million or ($0.00) per diluted share for the third quarter 2013, compared to net income of $20.0 million, or $0.29 per diluted share in the prior year period. The decline in adjusted net income and earnings per diluted share was primarily due to the loss of exclusivity in mid-May 2013 of branded Zomig® tablet and orally disintegrating tablet (ZMT) products resulting in significantly lower profits in the third quarter 2013, compared to the prior year period. The net loss on a GAAP basis in the third quarter 2013 was primarily due to the inclusion of intangible asset impairment charges of $13.9 million and an $8.1 million increase in remediation costs related to the Hayward facility from $2.6 million in the prior year period. These items, as well as others, have been excluded from the current quarter’s adjusted net income and earnings per share. Refer to the attached “Non-GAAP Financial Measures” for a reconciliation of GAAP to non-GAAP items. “We were able to reduce some of the third quarter 2013 decline by capturing sales with our authorized generic Trilipix® products, which we launched in mid-July. In addition, new competition on a few generic products had a less than expected impact on this quarter’s sales,” said Larry Hsu, Ph.D., president and chief executive officer of Impax Laboratories. “However, we anticipate that our fourth quarter revenues may very well be negatively impacted by this additional competition and lower authorized generic Trilipix product sales following our strong launch, compared to this quarter.” In late October 2013, at the U.S. Food and Drug Administration’s (FDA) request, the Company participated in a regulatory meeting with representatives of the FDA to provide additional information and clarifications on the Company’s responses and updates related to the Form 483 issued in 2013. The Company will continue to provide information to the agency about its quality and manufacturing improvement programs and has committed to answering any questions FDA might have on any applications or programs. The Company believes that a satisfactory re-inspection of the Company’s Hayward manufacturing facility would be required to close out the warning letter and resolve the 2013 Form 483 observations. The FDA did not notify the Company at the meeting of any additional enforcement actions; however, no assurance can be given as to whether the FDA will take any further actions. “We continue to spend to improve our manufacturing and quality systems and advance our Quality Improvement Program. Despite our recent challenges, we have the financial resources to invest internally and externally to execute on our growth strategy,” concluded Dr. Hsu. For the third quarter 2013, total revenues were $132.6 million, compared to $145.6 million in the prior year period. The current quarter decline was primarily due to lower Zomig tablet and ZMT product sales as noted above, and lower sales of the Company’s authorized generic Adderall XR® products and generic fenofibrate products due to additional generic competition. The third quarter 2013 revenue decline was partially offset by sales of new products launched in 2013, including the mid-July 2013 launch of authorized generic Trilipix delayed release capsules, the early January 2013 launch of non-AB rated generic oxymorphone hydrochloride extended-release tablets, and the mid-May 2013 launch of authorized generic Zomig tablet and ZMT products. 1 Adjusted earnings before interest, taxes, depreciation and amortization (Adjusted EBITDA) was $34.2 million in the third quarter 2013, compared to $57.3 million in the prior year period. Cash and short-term investments increased $137.7 million to $436.6 million as of September 30, 2013, compared to $298.9 million as of December 31, 2012. The increase was primarily due to the receipt of a pre-tax payment of $102.0 million from Endo Pharmaceuticals in connection with a previously announced settlement and license agreement, and $48.0 million from Shire LLC in connection with the settlement of litigation relating to supply of authorized generic Adderall XR products to the Company under the terms of the License and Supply Agreement with Shire. Business Segment Information The Company has two reportable segments, the Global Pharmaceuticals Division (generic products and services) and the Impax Pharmaceuticals Division (brand products and services) and does not allocate general corporate services to either segment. All information presented is on a GAAP basis unless otherwise noted as on an adjusted basis. Global Pharmaceuticals Division Information Three Months Ended Nine Months Ended (unaudited, amounts in thousands) September 30, September 30, Revenues: Global Product sales, net $ 111,686 $ 99,463 $ 299,231 $ 342,105 Rx Partner 3,016 ) 9,797 4,652 Other revenues 1,046 1,759 2,323 10,002 Total revenues 115,748 100,430 311,351 356,759 Cost of revenues 77,082 44,106 193,251 177,690 Gross profit 38,666 56,324 118,100 179,069 Operating expenses: Research and development 10,970 12,400 31,972 35,219 Patent litigation (recovery) expense 4,497 ) 13,079 6,581 Selling, general and administrative 3,671 3,734 12,597 11,312 Total operating expenses 19,138 15,763 57,648 53,112 Income from operations $ 19,528 $ 40,561 $ 60,452 $ 125,957 Gross margin % Adjusted cost of revenues $ 52,881 $ 41,053 $ 146,246 $ 167,409 Adjusted gross profit (1) $ 62,867 $ 59,377 $ 165,105 $ 189,350 Adjusted gross margin (1) % Adjusted gross profit is calculated as total revenues less adjusted cost of revenues. Adjusted gross margin is calculated as adjusted gross profit divided by total revenues. Refer to the "Non-GAAP Financial Measures" for a reconciliation of GAAP to non-GAAP items. In the third quarter 2013, Global Product sales, net, increased to $111.7 million, compared to $99.5 million in the prior year period. The increase was primarily due to sales of new generic products launched during the first nine months of 2013 as noted above, partially offset by lower sales of authorized generic Adderall XR products and generic fenofibrate products as a result of additional competition. 2 Rx Partner revenues in the third quarter 2013 increased to $3.0 million, compared to a loss of $0.8 million in the prior year period. The third quarter 2012 included a charge of $2.0 million for the Company’s voluntary withdrawal of bupropion XL 300mg from the market for which there was no similar charge in the current quarter. The revenue increase in the third quarter 2013 also reflects an increase in profit-sharing revenue received from Teva Pharmaceuticals Industries Limited (Teva), under our Strategic Alliance Agreement with Teva Pharmaceuticals Curacao N.V., a subsidiary of Teva. Gross profit in the third quarter 2013 was $38.7 million and gross margin was 33.4%, compared to gross profit of $56.3 million and gross margin of 56.1% in the prior year period. The decrease in gross profit and gross margin primarily reflects the impact of a $13.2 million intangible asset impairment charge and the $8.1 million increase in remediation costs related to the Hayward facility as noted above, as well as reduced operating efficiencies due to lower manufacturing production levels at the Hayward facility. Adjusted gross profit in the third quarter 2013 increased to $62.9 million, compared to adjusted gross profit of $59.4 million in the prior year period. The increase in adjusted gross profit is due to sales of authorized generic Trilipix delayed release capsules launched in July 2013, partially offset by reduced manufacturing operating efficiencies as noted above. Adjusted gross margin was 54.3% for the third quarter 2013, compared to adjusted gross margin of 59.1% in the prior year period, with the decline primarily due to lower sales of higher margin products and reduced operating efficiencies as noted above. Total Global Pharmaceuticals operating expenses in the third quarter 2013 increased to $19.1 million, compared to $15.8 million in the prior year period. The prior year period includes the receipt of $5.0 million for reimbursement of legal fees received pursuant to the settlement of patent litigation. Impax Pharmaceuticals Division Information Three Months Ended Nine Months Ended (unaudited, amounts in thousands) September 30, September 30, Revenues: Impax Product sales, net $ 16,562 $ 43,327 $ 98,416 $ 71,422 Other revenues 331 1,830 994 12,434 Total revenues 16,893 45,157 99,410 83,856 Cost of revenues 7,217 23,454 52,407 44,522 Gross profit 9,676 21,703 47,003 39,334 Operating expenses: Research and development 5,101 7,612 19,244 23,478 Selling, general and administrative 10,078 12,498 34,677 22,266 Total operating expenses 15,179 20,110 53,921 45,744 (Loss) income from operations $ ) $ 1,593 $ ) $ ) Gross margin % Adjusted cost of revenues $ 6,487 $ 1,816 $ 34,152 $ 8,557 Adjusted gross profit (1) $ 10,406 $ 43,341 $ 65,258 $ 75,299 Adjusted gross margin (1) % Adjusted gross profit is calculated as total revenues less adjusted cost of revenues. Adjusted gross margin is calculated as adjusted gross profit divided by total revenues. Refer to the "Non-GAAP Financial Measures" for a reconciliation of GAAP to non-GAAP items. 3 In the third quarter 2013, Impax Product sales, net, decreased to $16.6 million, compared to $43.3 million in the prior year period, due to lower U.S. sales of Zomig tablet and ZMT products. The U.S. exclusivity on Zomig tablet and ZMT products expired on May 14, 2013. Following the loss of exclusivity, several generic competitors launched products that have significantly impacted sales of these two dosage forms. Impax Pharmaceuticals continues to commercialize the Zomig nasal spray which has U.S. patents expiring as late as May 2021. Gross profit in the third quarter 2013 decreased to $9.7 million, compared to $21.7 million in the prior year period, primarily due to lower U.S. sales of Zomig tablet and ZMT products as noted above. Gross margin in the third quarter 2013 increased to 57.3%, compared to 48.1% in the prior year period, primarily due to significantly lower amortization and acquisition related costs incurred, compared to the prior year period. Adjusted gross profit in the third quarter 2013 was $10.4 million and gross margin was 61.6%, compared to adjusted gross profit of $43.3 million and gross margin of 96.0% in the prior year period. The decline in adjusted gross profit and gross margin was due to lower U.S. sales of Zomig tablet and ZMT products and the payment of royalties to AstraZeneca beginning January 1, 2013 on sales of Zomig products under the terms of the AstraZeneca Agreement. Total operating expenses in the third quarter 2013 decreased to $15.2 million, compared to $20.1 million in the prior year period, due to lower research and development (R&D) and selling, general and administrative (SG&A) expenses. The decline in R&D expenses was primarily the result of the Company’s decision to terminate development of one of its branded product candidates for epilepsy as a result of technical and competitive factors. The decrease in SG&A expenses was primarily due to lower advertising and promotional spending on Zomig products and pre-launch support for RYTARY
